Citation Nr: 0021676	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-14 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
November 1954.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a September 1997 rating 
decision in which the RO denied the veteran's claim for an 
increased rating for a cervical spine disorder.  The 
disability was previously rated as 30 percent disabling, 
effective from August 1964.  The veteran filed an NOD in 
March 1998, and the RO issued an SOC in July 1998.  The 
veteran filed a substantive appeal in August 1998.  In 
December 1998, the veteran testified before a Hearing Officer 
at the VARO in Newark.  Supplemental statements of the case 
were issued in February 1999 and March 2000.  

The Board notes that the veteran had also perfected an appeal 
as to the issue of traumatic arthritis of the arms.  During 
the veteran's personal hearing in December 1998, the 
veteran's service representative noted that "we wish to 
clarify the issue of the traumatic arthritis of the [sic] 
both arms to be actual symptomatology of the cervical disc 
disease, therefore that issue is not correct."  We note a 
lack of any in-service medical evidence of trauma to the 
veteran's arms, and the lack of post-service medical evidence 
of a diagnosis of, or treatment for traumatic arthritis of 
the arms.  Therefore, given that neither the RO or veteran 
has subsequently raised the issue further, we find that the 
veteran has withdrawn the issue from appeal, and thus, it is 
no longer in appellate status.  




REMAND

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based on the veteran's assertion that his service-
connected cervical spine disorder is more severe then 
previously evaluated.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).

In reviewing the evidence of record, we note that, in March 
1955, following his release from active service, the veteran 
was service connected for a cervical spine sprain.  The 
disability was determined to be noncompensable.  In February 
1956, the veteran's disability rating was increased to 10 
percent, and the disability was noted as cervical strain.  In 
a November 1964 rating decision, the disability rating was 
increased to 20 percent.  A VA examination, conducted in the 
previous month, had revealed limitation of motion and 
evidence of arthritic changes in the veteran's cervical 
spine.  Thereafter, in January 1966, the veteran's cervical 
spine disorder was increased to a 30 percent rating.  

Subsequent VA examinations, in January 1967 and April 1988, 
noted the veteran's complaints of increased cervical spine 
pain.  In addition, VA Outpatient Clinic (VAOPC) Brooklyn 
records, dated from January 1976 to March 1988, reflected the 
veteran's complaints of chronic neck pain, with radiation 
into the upper extremities, as well as limited range of 
motion of the cervical spine.  

In May 1990, the RO received a statement from Irwin Nelson, 
M.D., dated that same month.  Dr. Nelson noted that X-rays of 
the veteran's cervical spine revealed reversal of the normal 
lordosis with slight subluxation of C-4 on C-5, and marked 
narrowing at C-5 and C-6.  His diagnosis was chronic 
discogenic disease and nerve root impingement of the cervical 
spine.  


Subsequent VAOPC and VA Medical Center (VAMC) Brooklyn 
medical records, dated from March 1990 to May 1992, reflected 
continued complaints and treatment for pain and arthritis in 
the cervical spine.  In particular, in April 1990, the 
veteran was noted to be unable to complete an electromyograph 
(EMG) test, due to pain.  

Thereafter, in May 1997, the veteran filed an increased 
rating claim for his cervical spine disorder.  

In July 1997, the RO received a medical report from David 
MacPeek, M.D., dated in February 1997.  Dr. MacPeek noted the 
veteran's complaints of left elbow pain.  His diagnosis was 
questionable left elbow fracture.  

That same month, July 1997, the veteran was medically 
examined for VA purposes.  The veteran reported that his neck 
disorder was becoming worse and causing him problems in his 
extremities.  He denied any injury to his arms in service.  
On clinical evaluation, the veteran's shoulders, elbows, 
wrists, and hands were examined.  All joints were noted to 
have full range of motion without swelling, warmth, 
tenderness, crepitance, or effusion.  With respect to his 
cervical spine, the veteran would not complete range of 
motion testing out of fear of pain.  However, he did flex 30 
degrees, extend 30 degrees, rotate right to 40 degrees, 
rotate left to 60 degrees, bend right to 15 degrees, and bend 
left to 30 degrees.  In addition, there was no crepitance or 
cervical muscle spasm, although the his neck muscles were 
tight.  In his diagnosis, the examiner noted that the veteran 
had had a normal examination of his shoulders, elbows, 
wrists, hands, and neck, except for a decreased range of 
motion secondary to his fear that pushing range of motion 
would cause pain.  

A subsequent VA examination, in July 1997, noted the 
veteran's complaints of neck pain during sleep, neck flexion, 
and when carrying objects.  He indicated that the pain was 
growing progressively worse, and that he was using a neck 
brace.  The veteran further reported that the pain was 
radiating into his upper extremities, causing a pins-and-
needles sensation.  On clinical evaluation, the veteran was 
noted to have limitation of spine movement, but did not give 
a full effort because of pain.  


In September 1997, the RO received VAMC Brooklyn treatment 
records, dated from August 1993 to July 1997.  In particular, 
an August 1993 MRI (magnetic resonance imaging) scan of the 
cervical spine revealed moderate narrowing of the interspace 
between C5-6, associated with slight hypertrophic 
degenerative change of the adjoining vertebral bodies, with 
moderate reversal of the normal lordotic cervical curve.  A 
July 1997 radiographic study revealed degenerative disk 
disease at C5-6 and C6-7.  

In a January 1998 addendum to the earlier July 1997 VA 
examination, the examiner noted that the veteran had denied 
any trauma to his arms, and thus there could be no traumatic 
arthritis in his left or right arm.  

In December 1998, the RO received a statement from David 
Macpeek, M.D., dated in September 1998.  Dr. Macpeek noted 
that an MRI scan of the veteran's cervical spine in February 
1998 had revealed multilevel degenerative disc disease with 
severe cervical stenosis at C5-6 and moderate stenosis at C4-
5 and C-7.  Multilevel foraminal narrowing had also been 
noted.  Dr. Macpeek reported that he believed the veteran's 
symptoms were most compatible with radiculopathy of the 
cervical spine and that the pain in the veteran's left arm 
was related to his neck problem.  

That same month, in December 1998, the veteran testified 
before a Hearing Officer at the VARO in Newark.  He reported 
that the pain in his neck radiated into his arms, causing a 
pins-and-needles sensation.  He stated that he had been very 
active in bowling and golf, but he could no longer 
participate in those activities.  He also indicated that the 
burning sensation in his extremities came and went, depending 
on the activity.  The veteran also testified that he had 
difficulty with the thumb in his left hand and all the 
fingers of his right hand, due to radiculopathy.  

Thereafter, the RO received VAMC Brooklyn medical records, 
dated from March 1998 to September 1998.  These records 
reflected the veteran's complaints of right arm numbness and 
tingling, along with a painful left thumb and numbness around 
the left wrist.  A radiographic study of the veteran's left 
hand was reported as negative.  

In October 1999, the veteran underwent VA medical 
examination.  He reported that he experienced radicular-type 
symptoms in the bilateral upper extremities, particularly in 
the ulnar distribution and primarily on the left side.  On 
clinical evaluation of the cervical spine, there was no 
swelling, increased heat, or erythema of any joints of the 
cervical spine.  Spinous processes were nontender to 
palpation, and the paraspinal musculature was symmetrical and 
nontender.  Range of motion testing revealed a lack of total 
extension or right lateral bending.  In addition, right 
rotation was to 20 degrees, flexion from 0 to 25 degrees, 
left lateral rotation to 40 degrees, and left lateral bending 
to 20 degrees.  Sensation was intact in all dermatomes of the 
upper extremities, but was diminished on the right compared 
with the left.  Grip strength was noted as 5/5 bilaterally.  
An MRI scan was reported as revealing multilevel degenerative 
disc disease with severe cervical stenosis at C4-5, C5-6, C6-
7, in addition to bilateral foraminal narrowing at multiple 
levels.  The examiner's diagnosis was degenerative joint 
disease of the cervical spine with radicular symptoms, 
bilateral left upper extremities.  

The Board notes that the RO has assigned a 30 percent 
evaluation for the veteran's cervical spine disorder, in 
accordance with the criteria set forth in the rating 
schedule.  In doing so, specific consideration was given to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5290.  Under DC 5290, 
for "Spine, limitation of motion of, cervical" a 30 percent 
evaluation, for severe limitation of motion, is the highest 
available rating.  

The U.S. Court of Appeals for Veterans Claims has expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that Rating Schedule 
provisions based on limitation of motion do not subsume 38 
C.F.R. §§ 4.40, 4.45 (1998).  The Court in DeLuca also 
stressed that, in evaluating disabilities of the joints, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court has indicated 
that these determinations should be made by an examiner, and 
should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca, supra, at 206.  
See also 38 C.F.R. § 4.10 and § 4.40 (1999).  

The Court has additionally held that it is inappropriate and 
unnecessary to remand a case to consider functional loss due 
to pain if the veteran is already receiving the maximum 
available rating for limitation of motion under the pertinent 
diagnostic code.  See Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).  In this instance, the veteran is receiving the 
maximum available rating.  

However, as noted above, the medical evidence reflects an MRI 
scan which revealed multilevel degenerative disc disease of 
the cervical spine, and the veteran has also been diagnosed 
with degenerative joint disease of the cervical spine with 
radicular symptoms.  Furthermore, he has complained of 
increased pain with activity.  Given the veteran's disc 
pathology, his disability also warrants consideration under 
DC 5293.  Under this Code, "Intervertebral disc syndrome" a 
40 percent evaluation is warranted for severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the sight of the 
diseased disc, with little intermittent relief.  

In a precedential decision, the VA General Counsel has held 
that a disability involving intervertebral disc syndrome must 
be evaluated under the criteria discussed in DeLuca.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10.  Furthermore, we 
are not competent to ascertain the degree to which a 
disability has manifested itself, or how much pain the 
appellant is experiencing, or any associated functional loss, 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  In reviewing 
the medical evidence of record, we do not find that any of 
the VA examiners, in their evaluations of the veteran's 
cervical spine disability, discussed the applicable criteria 
as noted in DeLuca.  

The Court has more recently reaffirmed its holding in DeLuca, 
holding, in an analogous case:

In light of the veteran's . . . testimony 
as to pain . . . , which could cause 
functional impairment . . . , the Court 
will remand this claim for a new 
examination that adequately evaluates the 
functional impairment due to pain . . . , 
followed by a decision that specifically 
addresses the pain issue, supported by an 
adequate statement of reasons or bases.  
See DeLuca v. Brown, 8 Vet.App. 202, 207-08 
(1995); see also Smallwood [v. Brown, 10 
Vet.App. 93, 99 (1997)]; Green (Victor) v. 
Derwinski, 1 Vet.App. 121, 124 (1991) 
("fulfillment of the statutory duty to 
assist . . . includes the conduct of a 
thorough and contemporaneous medical 
examination, one which takes into account 
the records of the prior medical treatment, 
so that the evaluation of the claimed 
disability will be a fully informed one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."

Therefore, given General Counsel's opinion and the veteran's 
current disc pathology, in addition to the veteran's  report 
of suffering from increased pain and restricted activities as 
a result of his service-connected disability, plus the need 
for consideration of the criteria emphasized in DeLuca, 
supra, the Board believes the veteran should undergo an 
additional medical examination to better assess his current 
level of disability with respect to his cervical spine.  



Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
increased rating claim for his cervical spine disorder is 
REMANDED to the RO for the following action:

1. The RO should obtain the names and 
addresses of all medical care 
providers (VA or non-VA), if any, who 
have treated the veteran for his 
cervical spine disability since 
October 1999.  The RO should request 
that the veteran furnish signed 
authorizations for release to the VA 
of medical records in connection with 
each non-VA source identified.  The 
RO should attempt to obtain any such 
treatment records, and any additional 
VA medical records not already on 
file which may exist, and incorporate 
them into the claims folder.  

2. The veteran should be scheduled for a 
medical examination to re-evaluate 
the nature and extent of his cervical 
spine disorder.  Before evaluating 
the veteran, the examiner should 
review the claims folder, including a 
copy of this Remand and any evidence 
added to the record.  The examiner's 
report should fully set forth all 
current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should 
report on the level of the veteran's 
pain due to his cervical spine 
disability, and the effect such pain 
has on the veteran's functional 
ability, i.e., whether there is any 
functional loss in his neck or arms 
due to weakened movement, excess 
fatigability, incoordination, or pain 
on use.  If feasible, the examiner 
should comment as to any additional 
range-of-motion loss (beyond that due 
to the objectively-demonstrated joint 
abnormality) caused by those factors 
during flare-ups of the disorders.  
In addition, the examiner should 
state the etiology of any pain, and 
whether such pain claimed by the 
veteran is supported by adequate 
pathology, or evidenced by visible 
behavior on motion or palpation.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.  

3. Upon completion of the development of 
the record requested by the Board, 
and any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claim, 
with particular consideration of the 
provisions of 38 C.F.R. § 4.40.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished an 
SSOC concerning all evidence added to 
the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§§ 4.40.  Thereafter, the veteran and 
his representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans'' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).




